In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00001-CV
     ___________________________

 IN RE BETHANY MENKHOFF, Relator




             Original Proceeding
       Trial Court No. 067-297495-18


  Before Kerr, J.; Sudderth, C.J.; and Birdwell, J.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

      We remind the real party in interest of the work-product exceptions listed in

Texas Rule of Civil Procedure 192.5(c) and of its ongoing duty under the rules to

supplement its discovery responses. See Tex. R. Civ. P. 192.5(c), 193.5.

                                                      Per Curiam

Delivered: February 14, 2019




                                           2